Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021, and 2/9/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because 
In the first sentence, “…complexity an "at-a-distance" sensor…” should read “…complexity of an "at-a-distance" sensor…”.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
•	In paragraph 0014, “FIGS. 6A, 6B, 6C, and 6B illustrate…” should read “FIGS. 6A, 6B, 6C, and 6D illustrate…”.
•	In paragraph 0037, “The camera, when angled upward, can be configured able to capture…” should read “The camera, when angled upward, can be configured to capture…”.
•	In paragraph 0081, “less like” (…The particle filter can re- sample particles based on their probability weighting, and less like particles.…) should read “less likely”.
•	In paragraph 0103, “during which in which” (…subsequent landmark feature candidates (see, e.g., FIG. 6A), such as during a loop-closure phase or other behavior during which in which wall-following is directed toward…) should read either “during which” or “in which”.
•	In paragraph 0018, it is stated that, “…adjacency sensor data instead of a camera or other "at-a-distance" sensor is discussed with reference to FIGS. 9-12…”. However, there are no Figs 9-12 provided in the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “adjacent” in claim 1  (“…being adjacent to or in contact with the robot…”) is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 2-25, these claims depend from claim 1 and inherit the deficiency of claim 1 described above. Therefore, claims 2 - 25 are rejected under the same logic as claim 1 above.
Furthermore, regarding claim 11, the claim uses the phrase “at least one other criterion”. However, no first criterion was disclosed by the claim, which would allow addressing one other criterion. Therefore, the claim fails to distinctly set forth the metes and bounds of the instant invention, thereby rendering the subject matter of the claim indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 26, the term “adjacent” in claim 26  (“…being adjacent to or in contact with the robot…”) is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 27-30, these claims depend from claim 26 and inherit the deficiency of claim 26 described above. Therefore, claims 27-30 are rejected under the same logic as claim 26 above.
Furthermore, regarding claim 28, the claim language makes it unclear as to what is coupled to the controller to provide an indication of wireless signal strength. Therefore, the claim fails to distinctly set forth the metes and bounds of the instant invention, thereby rendering the subject matter of the claim indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Furthermore, regarding claims 29 and 30, the claims are dependent on claim 28 which is directed to a method. However, the claim language indicates that these claims are directed to a mobile cleaning robot (apparatus). Therefore, the claims fail to distinctly set forth the metes and bounds of the instant invention, thereby rendering the subject matter of the claim indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (IEEE 2009, "A cost effective probabilistic approach to localization and mapping"), hereinafter Mukherjee, in view of Schnittman (US 20140129027 A1) hereinafter Schnittman.
Regarding claim 1, Mukherjee teaches a mobile cleaning robot (See Fig. 2), comprising: a non-imaging and non-distance-ranging motion sensor, configured to receive at least one of odometry or inertial motion sensor data to monitor movement of the robot about the environment without using imaging or distance-ranging data (See Section A. page 361, and 362, wherein the robot’s odometry sensors provide values of the distance traveled (d) and the angle rotated (φ); 
a non-imaging and non-distance-ranging adjacency sensor configured to receive non-imaging and non-distance-ranging adjacency sensor data indicating an obstacle in the environment being adjacent to or in contact with the robot at a level of the robot or of the base surface (See Fig. 1 and Section III, IV and V, wherein the robot contains bump sensors, and cliff sensors);
direct the mobile cleaning robot to follow along an obstacle detected using the adjacency sensor (See Fig. 4 and 5 showing the robot following along a wall using sensors, Section III discussing following a wall using the wall sensor) 
Moreover, Mukherjee teaches that the robot executes a particle filter including a plurality of particles, respective particles including a non-imaging-based particle map of at least a portion of the environment, and a weight representing a probability of the particle map representing an environment map; and update one or more particle maps respectively associated with one or more of the particles based on the received motion sensor data and the received adjacency sensor data without using imaging data or distance-ranging data (Fig. 9 and at least in section III, and V, subsection C wherein, the reference is directed at  “a solution of mapping” that produces a map of the environment (Fig. 9) in which more than 1 (plurality) particles are represented. The localization method executing particle filter involves weighing particles and is based on non-imaging-based, adjacency sensor information). “…the particles are sampled according to their weight. The heavier (hence, more probable) particle are chosen more and the lighter particles are chosen less number of times.” 
Mukherjee further teaches that the robot updates one or more particle maps respectively associated with one or more of the particles based on the received motion sensor data and the received adjacency sensor data without using imaging data or distance-ranging data (Fig. 9 and section V, subsection C, wherein the particle map is updated and the particles are resampled according to their weight. The localization method executing particle filter is based on non-imaging-based, adjacency sensor information). Mukherjee also teaches having a command module (Section III, first paragraph).
However, Mukherjee does not teach a drive system, configured to move the robot about a base surface of an environment; and a controller circuit configured to execute the robot functionality, a robot location and pose hypothesis within its particle map,.
Schnittman, in the same field of endeavor, teaches having an autonomous mobile robot that includes a drive system configured to move the robot about a base surface of the environment (Paragraph 0012). Schnittman further teaches a controller issuing drive command to a drive system 120 that can maneuver the robot 100 across the surface (Paragraph 0044). “Referring to FIGS. 1-3, in some implementations, a robot 100 includes a body 110 supported by a drive system 120 that can maneuver the robot 100 across the floor surface 10 based on a drive command having x, y, and θ components, for example, issued by a controller 150.” Schnittman also has teaches arobot location and pose hypothesis within the particle map (At least paragraph 0012 and 0017) discussing a simultaneous localization and mapping method that includes initializing a robot pose and initializing a particle model of a particle filter executing on the controller. The particle model includes particles, each having an associated map, robot pose (position hypotheses), and weight). Furthermore, Schnittman teaches the simultaneous localization and mapping method that includes determining a weight for each updated particle of the particle model and setting a robot pose belief to the robot pose of the particle having the highest weight when a mean weight of the particles is greater than a threshold particle weight (At least in paragraph 0012, and 0024).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s teachings to incorporate Schnittman’s drive system and a controller to direct the robot’s movement and execute particle filter as well as update the particle maps, in order to conduct simultaneous localization and mapping (SLAM) for mobile robots using particle filters (Schnittman, paragraph 0002).
Regarding claim 18, modified Mukherjee teaches the mobile robot as disclosed in claim 1 including generating motion sensor data and executing particle filter (Fig. 9 and section V, subsection C). However, it does not teach the mobile cleaning robot of claim 1, wherein executing the particle filter includes: generating a Gaussian distribution using as its central tendency parameter at least one of the motion sensor data or robot location coordinate data generated using the motion sensor data; and sampling the Gaussian distribution for generating the particles associated with the particle filter. Schnittman further teaches a mobile robot that updates particles in the particle model by using a robot motion model based on Gaussian model centered on motion sensor data from odometry and /or inertial measurement unit (IMU)  (Paragraph 0075, 0089 and 0090). “The robot motion model 660 may be a Gaussian error model centered on a travel vector derived from a travel vector derived from odometry and/or the IMU 520, where some portion of the Gaussian curve represents noise.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s teachings to incorporate Schnittman’s teachings of using Gaussian distribution for motion sensor data and updating particles, in order to measure motion error during the process of simultaneous localization and mapping (SLAM) for mobile robots using particle filters (Schnittman, paragraph 0002).
Regarding claim 26, Mukherjee teaches a method of operating a mobile cleaning robot (See Fig. 2), the method comprising: 
Moving the robot about a base surface of an environment (See fig. 4 and 5. Showing the robot moving around the room; Section IV discussing the robot exploring the environment.)
receiving at least one of odometry or inertial motion sensor data to monitor movement of the robot about the environment without using imaging or distance- ranging data (See Section A. page 361, and 362, wherein the robot’s motion model receives odometry sensor data); 
receiving non-imaging and non-distance-ranging adjacency sensor data indicating an obstacle in the environment being adjacent to or in contact with the robot at a level of the robot or of the base surface (See Fig. 1 and Section III, IV and V, wherein the robot’s sensor model receives bump sensor data);
directing the mobile cleaning robot to follow along an obstacle detected using the adjacency sensor (See Fig. 4 and 5 showing the robot following along a wall using sensors, Section III discussing following a wall using the wall sensor);
Moreover, Mukherjee teaches executing a particle filter including a plurality of particles, respective particles including a non-imaging-based particle map of at least a portion of the environment, and a weight representing a probability of the particle map representing an environment map and a weight representing a probability of the particle map representing an environment map; (Fig. 9 and at least in section III, and V, subsection C wherein, the reference is directed at  “a solution of mapping” that produces a map of the environment (Fig. 9) in which more than 1 (plurality) particles are represented. The localization method executing particle filter is based on non-imaging-based, adjacency sensor information). “…the particles are sampled according to their weight. The heavier (hence, more probable) particle are chosen more and the lighter particles are chosen less number of times.” 
Mukherjee further teaches updating one or more particle maps respectively associated with one or more of the particles based on the received motion sensor data and the received adjacency sensor data without using imaging data or distance-ranging data (Fig. 9 and section V, subsection C, wherein the particle map is updated and the particles are resampled according to their weight. The localization method executing particle filter is based on non-imaging-based, adjacency sensor information). Mukherjee also teaches having a command module (Section III, first paragraph).
However, Mukherjee does not explicitly teach, a drive system of the robot, or a robot location and pose hypothesis within its particle map, 
Schnittman, in the same field of endeavor, teaches having an autonomous mobile robot that includes a drive system configured to move the robot about a base surface of an environment (Paragraph 0012). Schnittman further teaches issuing drive command to a drive system 120 that can maneuver the robot 100 across the floor surface (Paragraph 0044). “Referring to FIGS. 1-3, in some implementations, a robot 100 includes a body 110 supported by a drive system 120 that can maneuver the robot 100 across the floor surface 10 based on a drive command having x, y, and θ components, for example, issued by a controller 150.” 
Schnittman also teaches executing a robot location and pose hypothesis within the particl map (At least paragraph 0012 and 0017) discussing simultaneous localization and mapping method that includes initializing a robot pose and initializing a particle model of a particle filter executing on the controller. The particle model includes particles, each having an associated map, robot pose (position hypotheses), and weight. Furthermore, Schnittman teaches updating particle map as part of the simultaneous localization and mapping method that includes determining a weight for each updated particle of the particle model and setting a robot pose belief to the robot pose of the particle having the highest weight when a mean weight of the particles is greater than a threshold particle weight (Paragraph 0012, and 0024)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s teachings to incorporate Schnittman’s directing the robot’s movement using a drive system and executing particle filter as well as updating the particle maps, in order to conduct simultaneous localization and mapping (SLAM) for mobile robots using particle filters (Schnittman, paragraph 0002).

Claims 2, 8, 9, 11-17, 19, 23-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (IEEE 2009, "A cost effective probabilistic approach to localization and mapping"), hereinafter Mukherjee, and Schnittman (US 20140129027 A1) hereinafter Schnittman,  in view of Vicenti (US 9630319 B2), hereinafter Vicenti.
Regarding claim 2, modified Mukherjee has all of the elements of claim 1 as discussed above. Modified Mukherjee also teaches a mobile robot that assigns or weights particles based on at least one corresponding particle map during localization and weighs particles on the particle map using motion sensor data and adjacency sensor data during the process of robot localization (Mukherjee, Fig. 9 and section V, subsection C, wherein the particle map is updated and the particles are resampled according to their weight. The localization method executing particle filter is based on non-imaging-based, adjacency sensor information i.e. cliff sensors, bump sensors, odometer etc.) and select at least one particle based on the assessed weights (Mukherjee, Fig. 9 and section V, subsection C, wherein the particle map is updated and the particles are resampled according to their weights).
However, Mukherjee is silent about having a controller that is configured to, in a first localization mode:  assign or weight particles based on comparing the received motion sensor data and adjacency sensor data with corresponding information associated with one or more identified landmark features defined without using imaging data or distance-ranging data and localize the robot based on a robot location and pose hypothesis associated with the at least one selected particle.
Vicenti, in the same filed of endeavor, teaches a robot that maps the layout of an area using sensors onboard a robot (odometer, cliff sensors, bump sensors etc.) and implements a template matching algorithm to determine if the generated sensor data matches the template corresponding the path segment generated earlier (Abstract, and at least in col. 4 lines 60-66, col. 10, lines 10-13 and col. 12, lines 30-37). “For example, after mapping a portion of the environment using the mapping module 198b the controller 190 can perform a template matching algorithm on the occupancy grid to find physical landmarks and generate the unique signatures indicative of those land marks.” Vicenti also teaches implementing re-localization to reduce the uncertainty when pose uncertainty of the robot increases above the pre-determined threshold (Col 16, lines 64-67).
Schnittman further teaches wherein the controller is configured to, in a first localization mode: localize the robot based on a robot location and pose hypothesis associated with the at least one selected particle (Fig. 7 and at least in paragraphs 0019, 0077 and 0085, wherein the SLAM method includes initializing a robot pose P, such as x=0, y=0, and θ=0°, and initializing a particle model 645 having n particles 640). “The good particle has weight greater than a threshold weight. The method includes generating new particles based on the last known good particle and re-populating at least a portion of the particle model with the new particles.” Schnittman also teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s  teachings to incorporate Schnittman’s teaching of a controller executing localization using particle filter and Vicenti’s teachings of mapping the environment for landmarks as the robot moves around. Doing so would reduce the uncertainty of the robot (Vicenti, Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Vicenti, Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 8, modified Mukherjee has all of the elements of claim 1 as discussed above including having a robot controller and using motion sensor data and adjacency sensor data  in the process of robot localization (Mukherjee, See Fig. 1 and Section III, IV and V). However, it is silent regarding having the mobile cleaning robot of claim 1, wherein the controller is configured to: estimate a localization drift of the robot using at least one of the motion sensor data or the adjacency sensor data; and determine when at least a component of the estimated drift exceeds at least one threshold criterion and, in response, initiate a first localization mode.
Vicenti in the same field of endeavor, discloses using motion sensor data from motion sensors (e.g., accelerometers and gyroscopes) to estimate the drift as part of the SLAM process as the robot navigates (At least in col 2, lines 65-3, and col 10, lines 44-63). “Since odometry data can be subject to drift and error, other sensors on the robot can be used to correct for drift and error or estimate drift and error. The accelerometers and gyroscopes on the robot can sense linear and angular accelerations to estimate the error accumulating as the robot navigates”. 
Vicenti further teaches a controller that executes re-localization once the robot pose confidence level, which is based on the estimated drift, falls beneath a threshold limit. (Fig 2 and at least in col 10 line 44-63, col 16, line 64-66, and col 20 lines 62-6). “The controller calculates a robot pose confidence level. The confidence level can be computed based on estimated drift and error that may have accumulated during motion of the robot…. Upon detecting a robot pose confidence level that falls beneath the predetermined confidence limit, the controller can execute the RE-LOCALIZATION behavior to re-localize the robot”. Moreover, Schnittman teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s, and Schnittman’s teachings to incorporate Vicenti’s teachings of estimating drift and re-localizing once the robot pose confidence level, which is based on the estimated drift, falls beneath the predetermined confidence limit. Doing so would reduce the uncertainty of the robot (Vicenti, Col 16, lines 64-67) and decreases the cost of the
robotic system and increases the overall manufacturability (Vicenti, Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 9, modified Mukherjee has all of the elements of claim 1 as discussed above. It discloses having a robot controller as well as using motion sensor data and adjacency sensor data and wall-following behavior in the process of robot localization (Mukherjee, See Fig. 1 and Section III, IV and V). However, it is silent regarding having the mobile cleaning robot of claim 1, wherein the controller is configured to: estimate a localization drift of the robot using at least one of the motion sensor data or the adjacency sensor data; when an estimated drift of the robot does not exceed the at least one threshold criterion, coastal navigate toward at least one goal using a path including or promoting wall-following on the way to the goal; and when an estimated drift of the robot does exceed the at least one threshold criterion, transitioning into a first localization mode.
Vicenti in the same field of endeavor, discloses using motion sensor data from motion sensors (e.g., accelerometers and gyroscopes) to estimate the drift as part of the SLAM process as the robot navigates  (At least in col 2, lines 65-3, and col 10, lines 44-63). “Since odometry data can be subject to drift and error, other sensors on the robot can be used to correct for drift and error or estimate drift and error. The accelerometers and gyroscopes on the robot can sense linear and angular accelerations to estimate the error accumulating as the robot navigates”. 
Vicenti also teaches during wall-following, the robot detects a wall, obstacle or other structure and follows the contour of the wall while the pose confidence level stays above the predetermined confidence limit (At least col 1 lines 66-4, col 14 lines 54 – 65, and col 15 lines 20-22). “The method may include building a library of path segments in the wall following mode, and wherein in response to the robot pose confidence level falling to below the predetermined confidence limit, the robot is maneuvered to a suspected location of a path segment…The WALL FOLLOWING behavior allows the robot 100 to follow a path corresponding to the edges of the obstacle”. 
Vicenti further teaches a controller that executes re-localization once the robot pose confidence level (inversely proportional to the uncertainty value), falls beneath the predetermined confidence limit (Fig 2 and at least in col 10 line 44-63, col 16, line 64-66, and col 20 lines 62-6). “The controller calculates a robot pose confidence level. The confidence level can be computed based on estimated drift and error that may have accumulated during motion of the robot…. Upon detecting a robot pose confidence level that falls beneath the predetermined confidence limit, the controller can execute the RE-LOCALIZATION behavior to re-localize the robot”. 
Furthermore, Vicenti teaches the robot conducts mapping of landmark features using adjacency sensors e.g. bump sensors, gyroscopes etc. (At least in col 3 lines 23-26 and col 4 lines 24-31, wherein the robot generates templates, or landmarks, corresponding to one or more features of the environment that the robot can detect using, e.g., sensors on the robot)
Schnittman further teaches when the robot becomes delocalized, once the average particle weight, based on the a number of measured ranges that match the expected ranges i.e. range error, falls below a threshold, the robot may stop building map of the robot environment until it becomes re-localized again (average particle weight is above the threshold) (At least in Fig. 9, 10B and paragraph 0087 and 0091, wherein “rather than using bad information to update the map 620 (e.g., contributing to map drift) when the robot 100 becomes delocalized, the robot 100 may stop building the map 620 until it becomes re-localized again.” Schnittman also teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Mukherjee’s teachings, to incorporate Schnittman’s teachings of inhibiting mapping of the environment while the robot is delocalized and Vicenti’s teachings of estimating drift and wall-following while the pose confidence level, which is based on the estimated drift, remains above the predetermined confidence limit as well as mapping the landmark features using adjacency sensors. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 11, modified Mukherjee has all of the elements of claim 1 as discussed above including the use of particle filter and motion sensor data and adjacency sensor data for localization (Mukherjee, See Fig. 1 and Section III, IV and V). However, it is silent regarding the mobile cleaning robot of claim 1, wherein the controller circuit is configured to include a mapping mode for creating or updating identified landmark features of a feature map for use with the particle filter, including: to detect a landmark feature candidate at a level of the robot or of the base surface in the environment using the motion sensor data and the adjacency sensor data, without using imaging data or distance-ranging data, to provide characteristic of the robot following along the landmark feature candidate; to recognize the detected landmark feature candidate as an identified landmark feature stored in a feature map of at least a portion of the environment for use with the particle filter, when a comparing of the landmark candidate feature to an identified landmark feature indicates a match; and to declare and store the detected landmark candidate feature as an identified landmark in the absence of a match when a characteristic of the landmark candidate feature meets at least one other criterion.
Vicenti teaches the robot detects and conducts mapping of landmark features using adjacency sensors e.g. bump sensors, gyroscopes etc. for the purpose of robot localization(At least in col 3 lines 23-26 col 4 lines 24-31, and col 5 lines 37-42 wherein the robot detects obstacles or walls and allows wall following behavior as well as generates templates, or landmarks, corresponding to one or more features of the environment that the robot can detect using, e.g., sensors on the robot).
Vicenti further teaches a controller configured to identify physical landmarks and mapping the robot environment using the mapping module and implementing a template matching algorithm to determine if the generated sensor data matches the template corresponding the path segment generated earlier and stored in memory updating with new information (At least in col 12 lines 30-37, and col 17 lines 58-64). “For example, after mapping a portion of the environment using the mapping module 198b the controller 190 can perform a template matching algorithm on the occupancy grid to find physical landmarks and generate the unique signatures indicative of those land marks”.  Vicenti also teaches a robot that implements a template matching algorithm to determine if the generated sensor data matches the template corresponding the path segment generated earlier and stored in memory (At least in col 4 lines 45-50 and col 4 lines 63-66). 
Furthermore, Vicenti teaches updating the map featuring landmarks with new information in the absence of a match (when there is discrepancy between the computed pose and the estimated pose) and identifying landmarks based on their characteristics (wall, corner etc.) (At least in col 17 lines 62-64, col 25 lines 8-13 and col 13 lines 36-44). Examiner also notes that Schnittman teaches as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s and Schnittman’s teachings of implementing  particle filter and using motion sensor data and adjacency sensor data for localization to incorporate Vicenti’s teachings of having a controller configured to create and update map with landmark features, to recognize the detected landmark feature candidate as an identified landmark feature stored in memory and to create and update map with landmarks using template matching as part of the robot localization. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 12, modified Mukherjee teaches the mobile robot as disclosed in claim 11. It also discloses the mobile cleaning robot of claim 11, wherein the controller circuit is configured to declare a landmark candidate feature as an identified landmark feature, without using imaging data or distance-ranging data, based at least in part on at least one of the following criteria: a length of the trajectory; a length of the trajectory during a bump-following or wall-following of the landmark candidate feature; a distance of the trajectory from one or more previously identified landmark features; an orientation of the trajectory; an orientation of the trajectory with respect to one or more previously identified landmark features; a path shape of the trajectory; or point-cloud data associated with a bump-following or a wall-following of the landmark candidate feature (At least in col 4 lines 24-55, col 12 lines 23-29, col 13 lines36-50, and col 14 lines 14-31, wherein the template identifying landmarks includes features such as curved walls, length of cells etc. ). “As the robot follows obstacles (e.g., furniture and fixtures) and walls within the environment, the robot can generate the templates of path segments corresponding to a unique combination of features that identify a particular arrangement and location of obstacles and/or walls. The features stored in the templates include a compilation of sensor data from the sensors that identifies each unique path segment”. 
Regarding claim 13, modified Mukherjee teaches the mobile robot as disclosed in claim 11. Vicenti further discloses the mobile cleaning robot of claim 11, wherein the identified landmark feature includes a straight segment (Col 12 lines 30 to 45, wherein "If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”).
Regarding claim 14, modified Mukherjee teaches the mobile robot as disclosed in claim 11. Vicenti further discloses the mobile cleaning robot of claim 11, wherein the identified landmark feature includes at least two adjacent straight path segments meeting at an angle that exceeds a minimum threshold value (Col 13 lines 36-52, wherein “…specific templates can include templates representing sharp corners, inside corners, X-axis paths, and Y-axis paths. In other cases, the library of templates can include templates representing curved walls, narrow paths, acute angled walls, obtuse angled walls, and other geometries that can be found in the environment”).
Regarding claim 15, modified Mukherjee teaches the mobile robot as disclosed in claim 11. Vicenti further discloses the mobile cleaning robot of claim 11, wherein the identified landmark feature includes at least two adjacent straight path segments meeting perpendicularly to define a right-angle corner (Col 13 lines 36-52, wherein “…specific templates can include templates representing sharp corners, inside corners, X-axis paths, and Y-axis paths. In other cases, the library of templates can include templates representing curved walls, narrow paths, acute angled walls, obtuse angled walls, and other geometries that can be found in the environment”).
Regarding claim 16, modified Mukherjee teaches the mobile robot as disclosed in claim 11. Vicenti further discloses the mobile cleaning robot of claim 11, wherein the identified landmark feature includes three joined adjacent straight path segments meeting perpendicularly to define a right angle U-turn (Col 13 lines 36-52, wherein “…landmark classes can include north-south wall, east-west wall, diagonal wall, inside corner, outside corner, rounded wall, protruding obstacle, and other curves and geometries that can be formed by obstacles and structural elements in the environment… specific templates can include templates representing sharp corners, inside corners, X-axis paths, and Y-axis paths. In other cases, the library of templates can include templates representing curved walls, narrow paths, acute angled walls, obtuse angled walls, and other geometries that can be found in the environment”).
Regarding claim 17, modified Mukherjee teaches the mobile robot as disclosed in claim 11. Vicenti further discloses the mobile cleaning robot of claim 11, wherein the mapping mode includes a phase in which the controller directs the drive system to locate and wall-follow for closing a loop defined at least in part by an outer periphery defined by walls enclosing a portion of the environment in which the robot is located (At least in col 12 lines 10-29 and col 15 lines 61-14). "WALL FOLLOWING behavior constitutes following all peripheral edges of a room, tracing walls that bound the space.” “While the controller 190 implements WALL FOLLOW ING, the controller 190 can continuously execute the pose module 198a, the mapping module 198b, and the signature module 198c. As the pose module 198a estimates the pose of the robot 100, the mapping module 198b can populate the occupancy grid with TRAVERSABLE cells corresponding to the traversed area beneath the robot 100 and NON TRAVERSABLE cells corresponding to the obstacle or obstacles that the robot 100 is following.” 
Regarding claim 19, modified Mukherjee teaches the mobile robot as disclosed in claim 1. As discussed earlier, modified Mukherjee discloses the mobile robot controller configured to direct the drive system to move the robot to an obstacle (Schnittman Paragraph 0044) and detecting obstacles using adjacency sensor (Mukherjee, Fig. 4) as part of the robot localization method. Modified Mukherjee also discloses seeding or updating particle filter (Mukherjee Fig. 9 and at least in section III, and V, subsection C) with robot location and pose hypotheses (Schnittman, at least in paragraph 0012, and 0077).
However, it is silent regarding the mobile cleaning robot of claim 1, wherein the controller is configured to, in a first localization mode: follow along the obstacle as a landmark candidate; and when the following of the obstacle as the landmark candidate sufficiently matches at least one identified landmark, at least one of seeding or updating the particle filter with one or more hypotheses about the robot location and pose and, when enough identified landmarks have been encountered such that at least one first criterion is met by a specified proportion of updated particle hypotheses, transitioning out of the first localization mode, otherwise to continue in the first localization mode by navigating to and following one or more other landmark candidates until enough identified landmarks have been encountered such that at least one first criterion is met by a specified proportion of updated particle hypotheses.
Vicenti in the same field of endeavor teaches following along a path segment adjacent to an obstacle while recording data indicative of the path segment (landmark) (At least in abstract, fig. 2 and col 10 lines 13-23). Vicenti further teaches determining a sufficient match of landmarks using template matching for identifying landmarks in the robot environment as part of robot localization (Fig 2 and Col 2 lines 47-57 and col 12 lines 30-37). “Updating the data indicative of calculated robot pose may include comparing the data indicative of the path of the robot along the detected obstacle to the data indicative of the path segment recorded in the following mode, to determine whether the path of the robot along the detected obstacle Sufficiently matches the path segment recorded in the following mode, and upon determining a sufficient match, updating either of the data indicative of calculated robot location and the data indicative of the physical layout of the area, in accordance with the sufficiently matched path segment.”
Furthermore, Schnittman teaches a SLAM method that includes updating particle of the particle model and setting a robot pose belief to the robot pose of the particle having the highest weight when a mean weight of the particles is greater than a threshold particle weight (Paragraph 0012, and 0024). Schnittman also teaches continuing to navigate around until the robot is confidently localized (mean weight of the particles is greater than a threshold particle weight) (At least in paragraph 0012, and 0024). Schnittman further teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teaching of modified Mukherjee of having a controller configured to direct the drive system to move the robot to an obstacle detected using the adjacency sensor and seeding or updating particles and incorporate Schnittman’s teachings of continuing to localize by navigating around until the mean weight of the particles is greater than a threshold particle weight and Vicenti’s teachings of following along the obstacles as landmark candidates and identify landmarks as part of robot localization.  Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 23, modified Mukherjee teaches the mobile robot as disclosed in claim 1. As discussed earlier, modified Mukherjee discloses the mobile robot controller configured to direct the drive system to move the robot to an obstacle (Schnittman Paragraph 0044) as part of the robot localization method. Modified Mukherjee also discloses seeding or updating particle filter (Mukherjee Fig. 9 and at least in section III, and V, subsection C) with robot location and pose hypotheses (Schnittman, at least in paragraph 0012, and 0077).
However, it is silent regarding the mobile cleaning robot of claim 1, wherein the controller is configured to, in a second localization mode: plan a path to direct the drive system to move the robot toward one or more landmark candidates selected using one or more corresponding identified landmarks, and to follow along the landmark candidate; at least one of seeding or updating one or more particles and corresponding particle hypotheses based on the following along the one or more landmark candidates; and when at least one first criterion is met by a specified proportion of updated particle hypotheses, localizing the robot based on a robot location and pose hypothesis associated with at least one selected particle of the updated one or more particles.
Vicenti teaches path planning towards a landmark and executing wall-following during re-localization (Col 17, lines 43-46) and determining a sufficient match of landmarks using template matching for identifying landmarks in the robot environment (Fig 2 and Col 2 lines 47-57 and col 12 lines 30-37). “The robot controller 190 can use a path planning algorithm known in the art—such as the A* algorithm or Dijkstra's algorithm—to direct the robot 100 to the suspected physical location of the landmark…. Alternatively, or additionally, the robot 100 can execute WALL FOLLOWING behavior to follow the geometric contours at the Suspected physical location and to generate re-localization path data…”.
Schnittman further teaches a robot that initiates and updates particles and corresponding particle hypotheses as part of robot localization (Paragraphs 0088 and 0089, wherein the controller adds new particles, which includes applying the robot motion model for any change in robot pose (position hypotheses) while wall-following). “The robot 100 may use the wall-following as a virtual proximity sensor when the robot 100 follows the wall at a fixed distance or senses contact with the wall using the bump sensor(s) 530. Moreover, the SLAM controller 610 may add new particles 640 to the particle model 645 based on the virtual proximity sensor data, allowing the robot to not only re-localize off of the wall, but also add reliable particles 640 to the particle model 645.”
Schnittman also discloses considering the robot well-localized the robot when mean weight of the particles is greater than a threshold particle weight with associated location and pose hypothesis (At least in paragraphs 0007, 0012, 0024 and 0074). “When a result of the integrator is above a threshold value, the method may include determining the robot as well localized… In some implementations, the localization quality estimator 650 uses the particle weights 646 to estimate if the robot 100 has become delocalized by determining an average particle weight 646 for the particles 640 of the particle model 645 (or a subset thereof) to provide an estimate of localization quality Q. If the robot 100 is well-localized the average weight 646 is high, otherwise it is low.” Moreover, Schnittman also teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teaching of modified Mukherjee of updating particles to incorporate Schnittman’s teachings of localizing once mean weight of the particles is greater than a threshold particle weight with associated location and pose hypothesis and Vicenti’s teachings of path planning and wall-following as part of robot localization. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 24, modified Mukherjee teaches the mobile robot as disclosed in claim 23. As discussed earlier, modified Mukherjee discloses the mobile robot controller configured to direct the drive system to move the robot to an obstacle (Schnittman Paragraph 0044) as part of the robot localization method. Modified Mukherjee also discloses seeding or updating particle filter (Mukherjee Fig. 9 and at least in section III, and V, subsection C) with robot location and pose hypotheses (Schnittman, at least in paragraph 0012, and 0077).
Vicenti further discloses the mobile cleaning robot of claim 23, wherein the controller is configured to, in the second localization mode: prefer coastal navigation employing opportunistic wall following associated with the planned path to direct the drive system to move the robot toward the one or more landmark candidates (Col 17, lines 43-46, wherein the robot executes path planning towards a landmark and wall-following during re-localization). “The robot controller 190 can use a path planning algorithm known in the art—such as the A* algorithm or Dijkstra's algorithm—to direct the robot 100 to the suspected physical location of the landmark…. Alternatively, or additionally, the robot 100 can execute WALL FOLLOWING behavior to follow the geometric contours at the Suspected physical location and to generate re-localization path data…”.
Furthermore, Schnittman further teaches the mobile cleaning robot of claim 23, wherein the controller is configured to, in the second localization mode: updating one or more particles and corresponding particle hypotheses based on the wall following on the way to the one or more landmark candidates (Paragraphs 0088 and 0089, wherein the controller adds new particles, which includes applying the robot motion model for any change in robot pose (position hypotheses) while wall-following). “The robot 100 may use the wall-following as a virtual proximity sensor when the robot 100 follows the wall at a fixed distance or senses contact with the wall using the bump sensor(s) 530. Moreover, the SLAM controller 610 may add new particles 640 to the particle model 645 based on the virtual proximity sensor data, allowing the robot to not only re-localize off of the wall, but also add reliable particles 640 to the particle model 645.”); and 
when at least one first criterion is met by a specified proportion of updated particle hypotheses, localizing the robot based on a robot location and pose hypothesis associated with at least one selected particle of the updated one or more particles (At least in paragraphs 0007 and 0074). “When a result of the integrator is above a threshold value, the method may include determining the robot as well localized… In some implementations, the localization quality estimator 650 uses the particle weights 646 to estimate if the robot 100 has become delocalized by determining an average particle weight 646 for the particles 640 of the particle model 645 (or a subset thereof) to provide an estimate of localization quality Q. If the robot 100 is well-localized the average weight 646 is high, otherwise it is low.” 
Regarding claim 25, modified Mukherjee teaches the mobile robot as disclosed in claim 23. Schnittman further teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071). However, modified Mukherjee is silent regarding the mobile cleaning robot of claim 23, comprising triggering the second localization mode when uncertainty is above a second threshold but below a first threshold. 
Vicenti discloses the mobile cleaning robot of claim 23, comprising triggering the second localization mode when uncertainty is above a second threshold but below a first threshold (Fig 2 and at least in col 10 line 44-63, col 16, line 64-66, and col 20 lines 62-6, wherein the controller executes re-localization once the robot pose confidence level (inversely proportional to the uncertainty value), falls beneath the predetermined confidence limit). “The controller calculates a robot pose confidence level. The confidence level can be computed based on estimated drift and error that may have accumulated during motion of the robot…. Upon detecting a robot pose confidence level that falls beneath the predetermined confidence limit, the controller can execute the RE-LOCALIZATION behavior to re-localize the robot”. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s and Schnittman’s teachings to incorporate Vicenti’s teachings of initiating localization in response to the robot pose confidence level (inversely proportional to the uncertainty value), reaching a threshold value. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 27, modified Mukherjee has all of the elements of claim 26 as discussed above. Modified Mukherjee also teaches assigning or weighing particles based on at least one corresponding particle map during localization and weighing particles on the particle map using motion sensor data and adjacency sensor data during the process of robot localization (Mukherjee, Fig. 9 and section V, subsection C, wherein the particle map is updated and the particles are resampled according to their weight. The localization method executing particle filter is based on non-imaging-based, adjacency sensor information i.e. cliff sensors, bump sensors, odometer etc.) and select at least one particle based on the assessed weights (Mukherjee, Fig. 9 and section V, subsection C, wherein the particle map is updated and the particles are resampled according to their weights).
However, it is silent about in a first localization mode:  assigning or weighting particles based on comparing the received motion sensor data and adjacency sensor data with corresponding information associated with one or more identified landmark features defined without using imaging data or distance-ranging data and localizing the robot based on a robot location and pose hypothesis associated with the at least one selected particle.
Vicenti, in the same filed of endeavor, teaches mapping the layout of an area using sensors onboard a robot (odometer, cliff sensors, bump sensors etc.) and implementing a template matching algorithm to determine if the generated sensor data matches the template corresponding the path segment generated earlier (Abstract, and at least in col. 4 lines 60-66, col. 10, lines 10-13 and col. 12, lines 30-37). “For example, after mapping a portion of the environment using the mapping module 198b the controller 190 can perform a template matching algorithm on the occupancy grid to find physical landmarks and generate the unique signatures indicative of those land marks.” Vicenti also teaches implementing re-localization to reduce the uncertainty when pose uncertainty of the robot increases above the pre-determined threshold (Col 16, lines 64-67).
Schnittman further teaches in a first localization mode: localizing the robot based on a robot location and pose hypothesis associated with the at least one selected particle (Fig. 7 and at least in paragraphs 0019, 0077 and 0085, wherein the SLAM method includes initializing a robot pose P, such as x=0, y=0, and θ=0°, and initializing a particle model 645 having n particles 640). “The good particle has weight greater than a threshold weight. The method includes generating new particles based on the last known good particle and re-populating at least a portion of the particle model with the new particles.” Schnittman also teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s teachings to incorporate Schnittman’s teachings of executing localization using particle filter and Vicenti’s teachings of mapping the environment for landmarks as the robot moves around. Doing so would reduce the uncertainty of the robot (Vicenti, Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Vicenti, Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Claims 3, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (IEEE 2009, "A cost effective probabilistic approach to localization and mapping"), hereinafter Mukherjee, and Schnittman (US 20140129027 A1) hereinafter Schnittman,  in view of Biswas (IEEE 2010, "WiFi localization and navigation for autonomous indoor mobile robots"), hereinafter Biswas.
Regarding claim 3, modified Mukherjee has all of the elements of the mobile robot as discussed in claim 1. It also discloses resampling particles based on their weight as part of the robot localization (Mukherjee, Fig. 9 and section V, subsection C) and having a robot controller (Schnittman, paragraph 0006). However, it is silent regarding the mobile cleaning robot of claim 1, comprising: at least one wireless receiver, onboard the robot, configured to receive a wireless communication signal transmitted by at least one electronic wireless transmitter device local to the environment, and coupled to the controller to provide an indication of wireless signal strength of the received wireless communication signal; and wherein the controller is configured to modify the respective weights of the particles using the indication of wireless signal strength at one or more locations of the robot in the environment.
Biswas, in the same field of endeavor, teaches having a robot with a wireless signal receiving mechanism that collects WiFi signal strength readings from WiFi access points within the robot environment for a predetermined duration at each sample location as part of the WiFi localization approach (at least in page 4380, section II, subsections A and B, and section III, subsection A). Examiner notes that the ability to collect WiFi signal strength readings in the building implies having a wireless receiver onboard the robot.
 Biswas also discloses updating the weight of the particles using WiFi signal strength data at various locations (Page 4381, section III, subsection C.2). “To update the weights of the particles based on the latest WiFi signal strength observation, the estimated observation model as described in Section III-A is used”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s and Schnittman’s teachings of robot localization using particle filter method and having a robot controller to incorporate Biswas’s teachings of incorporating a WiFi localization method collecting WiFi strength data and updating particle weight based on the signal strength data. Doing so would result in a robot that is able to localize itself accurately, avoid static and dynamic obstacles, and navigate to any arbitrary location on the map from any other arbitrary location (Biswas, page 4379, col 2, section I).
Regarding claim 20, modified Mukherjee has all of the elements of the mobile robot as discussed in claim 1. It also discloses sampling particles based on their weight as part of the robot localization (Mukherjee, Fig. 9 and section V, subsection C) and having a robot controller (Schnittman, paragraph 0006). However, it is silent regarding the mobile cleaning robot of claim 1, wherein the controller is configured to, in a first localization mode: seed particles on a selected particle map, the seeding based on at least one of WiFi signal strength data or based on one or more landmark features defined without using imaging data or distance-ranging data; updating hypotheses of corresponding ones of the particles, the hypotheses updated based on WiFi signal strength data. 
Biswas in the same field of endeavor teaches the use of indication of wireless signal strength to seed the particle filter for use in localizing the robot during the four phases of computing new particles i.e. predict using odometry, update using WiFi signal strength data, constrain and resample (At least in page 4379, col 1, section I). “Our WiFi localization algorithm uses odometry data and a particle filter to represent the location belief, and proceeds in four phases to compute the new particles…”. 
Biswas further teaches updating location hypotheses of the particles based on WiFi signal strength data (Section III, subsection C, wherein “location hypotheses are updated iteratively when new data is available …The Update step is executed every 500ms when new WiFi signal strength data is available, and updates the weights of the particles”). Schnittman further teaches updating hypotheses of corresponding ones of the particles, the hypotheses updated based on the received motion sensor data and adjacency sensor data (At least in paragraphs 0007, and 0077, wherein hypotheses are updated using odometry and IMU). “The method may include determining the change in robot pose using odometry received from a drive system of the robot and inertial measurements from an inertial measurement unit of the robot”….“From the individual pose 644 (position hypotheses) of the particles 640 n, the particle filter 630 may select the hypothesis of the particle 640 n having the highest weight 646 as a best pose 644 or position hypothesis of the robot 100 at a current time”.
Schnittman also discloses considering the robot well-localized the robot when mean weight of the particles is greater than a threshold particle weight with associated location and pose hypothesis (At least in paragraphs 0007, 0012, 0024 and 0074). “When a result of the integrator is above a threshold value, the method may include determining the robot as well localized… In some implementations, the localization quality estimator 650 uses the particle weights 646 to estimate if the robot 100 has become delocalized by determining an average particle weight 646 for the particles 640 of the particle model 645 (or a subset thereof) to provide an estimate of localization quality Q. If the robot 100 is well-localized the average weight 646 is high, otherwise it is low.” Moreover, Schnittman also teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s teachings to incorporate Biswas’s teachings of seeding and updating particles and updating particle hypotheses based on WiFi signal strength data and Schnittman’s teachings of updating hypotheses using motion sensor data and robot localization. Doing so would result in a robot that is able to localize itself accurately, avoid static and dynamic obstacles, and navigate to any arbitrary location on the map from any other arbitrary location (Biswas, page 4379, col 2, section I).
Regarding claim 28, modified Mukherjee has all of the elements of the mobile robot as discussed in claim 26. It also discloses resampling particles based on their weight as part of the robot localization (Mukherjee, Fig. 9 and section V, subsection C) and having a robot controller (Schnittman, paragraph 0006). However, both are silent regarding the method of claim 26, comprising: receiving at at least one wireless receiver, onboard the robot, a wireless communication signal transmitted by at least one electronic wireless transmitter device local to the environment, and coupled to the controller to provide an indication of wireless signal strength of the received wireless communication signal; and modifying the respective weights of the particles using the indication of wireless signal strength at one or more locations of the robot in the environment.
Biswas, in the same field of endeavor, teaches collecting WiFi signal strength readings from WiFi access points within the robot environment using a wireless signal receiving mechanism for a predetermined duration at each sample location as part of the WiFi localization approach (at least in page 4380, section II, subsections A and B, and section III, subsection A). Examiner notes that the ability to collect WiFi signal strength readings in the building implies having a wireless receiver onboard the robot.
 Biswas also discloses updating the weight of the particles using WiFi signal strength data (Page 4381, section III, subsection C.2). “To update the weights of the particles based on the latest WiFi signal strength observation, the estimated observation model as described in Section III-A is used.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mukherjee’s and Schnittman’s teachings of robot localization using particle filter method and having a robot controller to incorporate Biswas’s teachings of incorporating a WiFi localization method collecting WiFi strength data and updating particle weight based on the signal strength data. Doing so would result in a robot that is able to localize itself accurately, avoid static and dynamic obstacles, and navigate to any arbitrary location on the map from any other arbitrary location (Biswas, page 4379, col 2, section I).

Claims 4, 5, 21, 22, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (IEEE 2009, "A cost effective probabilistic approach to localization and mapping"), hereinafter Mukherjee, Schnittman (US 20140129027 A1) hereinafter Schnittman, and Biswas (IEEE 2010, "WiFi localization and navigation for autonomous indoor mobile robots"), hereinafter Biswas in view of Vicenti (US 9630319 B2), hereinafter Vicenti.
Regarding claim 4, modified Mukherjee has all of the elements of the mobile robot as discussed in claim 3. It also discloses using particle map as part of the robot localization (Mukherjee, Fig. 9 and section V, subsection C) and having a robot controller (Schnittman, paragraph 0006). It also discloses using odometry and IMU data during localization (Mukherjee, section IV, subsection B). Furthermore, it discloses using WiFi signal strength for robot localization (Biswas, section III).
However, it is silent on having the mobile cleaning robot of claim 3, wherein the particle map includes a feature map storing identified landmark features that are at a level of the robot or of the base surface and are constructed using odometry or inertial motion sensor data and adjacency sensor data without using imaging data or distance-ranging data, and wherein the controller is configured to use the indication of wireless signal strength to determine a subset of identified landmark features in the feature map for use in localizing the robot and wherein the controller is configured to use the indication of wireless signal strength to determine a subset of identified landmark features in the feature map for use in localizing the robot.
Vicenti in the same field of endeavor, teaches having a robot that builds a map of the environment including identified landmarks using sensors onboard a robot (odometer, cliff sensors, bump sensors etc.) and performing template matching to find physical landmarks as part of robot localization and mapping (Abstract and at least in col 4 lines 24-40,  col 10 lines 10-14 and col 12 lines 30-37, wherein “For example, after mapping a portion of the environment using the mapping module 198b the controller 190 can perform a template matching algorithm on the occupancy grid to find physical landmarks and generate the unique signatures indicative of those land marks”). Furthermore, while Schnittman teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071), Vicenti teaches implementing re-localization to reduce the uncertainty when pose uncertainty of the robot increases above the pre-determined threshold (Col 16, lines 64-67). 
Biswas further teaches the use of indication of wireless signal strength to determine its location estimate while localizing the robot (At least in page 4379, col 2, section I and page 4380, section III, first paragraph, wherein a navigation algorithm that utilizes the location and uncertainty estimates of the WiFi localization algorithm (that uses WiFi signal strength) to robustly navigate a robot autonomously in an indoor environment). Vicenti also teaches that the robot compares the re-localization path data to the feature list of recorded landmarks and re-localize the robot (Col 18 lines 5-12)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of modified Mukherjee and incorporate Vicenti’s teachings of mapping and storing the robot’s environment and identifying landmarks and Biswas’ teachings of localization using WiFi signal strength data. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.” Moreover, Biswas’s teachings would result in a robot that is able to localize itself accurately, avoid static and dynamic obstacles, and navigate to any arbitrary location on the map from any other arbitrary location (Biswas, page 4379, col 2, section I).
Regarding claim 5, modified Mukherjee has all of the elements of the mobile robot as discussed in claim 3. It also discloses using particle map as part of the robot localization (Mukherjee, Fig. 9 and section V, subsection C) and having a robot controller (Schnittman, paragraph 0006). It also discloses using odometry and IMU data during localization (Mukherjee, section IV, subsection B). Furthermore, it discloses using WiFi signal strength for robot localization (Biswas, section III).
However, it is silent on having the mobile cleaning robot of claim 3, wherein the particle map includes a feature map storing identified landmark features that are at a level of the robot or of the base surface and are constructed using odometry or inertial motion sensor data and adjacency sensor data without using imaging data or distance-ranging data and wherein the controller is configured to use the indication of wireless signal strength to seed the particle filter for use in localizing the robot. 
Vicenti in the same field of endeavor, teaches having a robot that builds a map of the environment including identified landmarks using sensors onboard a robot (odometer, cliff sensors, bump sensors etc.) and performing template matching to find physical landmarks as part of robot localization and mapping (Abstract and at least in col 4 lines 24-40,  col 10 lines 10-14 and col 12 lines 30-37, wherein “For example, after mapping a portion of the environment using the mapping module 198b the controller 190 can perform a template matching algorithm on the occupancy grid to find physical landmarks and generate the unique signatures indicative of those land marks”). Furthermore, while Schnittman teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071), Vicenti teaches implementing re-localization to reduce the uncertainty when pose uncertainty of the robot increases above the pre-determined threshold (Col 16, lines 64-67). 
Biswas further teaches the use of indication of wireless signal strength to seed the particle filter for use in localizing the robot during the four phases of computing new particles i.e. predict using odometry, update using WiFi signal strength data, constrain and resample (At least in page 4379, col 1, section I). “Our WiFi localization algorithm uses odometry data and a particle filter to represent the location belief, and proceeds in four phases to compute the new particles…”. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of modified Mukherjee and incorporate Vicenti’s teachings of mapping and storing the robot’s environment and identifying landmarks and Biswas’ teachings of seeding particle filter using WiFi signal strength data. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.” Moreover, Biswas’s teachings would result in a robot that is able to localize itself accurately, avoid static and dynamic obstacles, and navigate to any arbitrary location on the map from any other arbitrary location (Biswas, page 4379, col 2, section I).
Regarding claim 21, modified Mukherjee has all of the elements of the mobile robot as discussed in claim 20. However, it silent on having the mobile cleaning robot of claim 20, wherein at least one of the received motion sensor data or adjacency sensor data includes at least one of wall-following trajectory path data or point-cloud data. 
Vicenti in the same field of endeavor teaches generating data about path segments using at least an odometer (See abstract, and at least in col 4 lines 24-55 and col 12 lines 23-29). “As the robot follows obstacles (e.g., furniture and fixtures) and walls within the environment, the robot can generate the templates of path segments corresponding to a unique combination of features that identify a particular arrangement and location of obstacles and/or walls. The features stored in the templates include a compilation of sensor data from the sensors that identifies each unique path segment”. Moreover, Schnittman also teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of modified Mukherjee to incorporate Vicenti’s teachings of generating wall-following data as part of robot localization. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 22, modified Mukherjee has all of the elements of the mobile robot as disclosed in claim 20. Moreover, Schnittman teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071). 
 However, it is silent on having the mobile cleaning robot of claim 20, comprising triggering the first localization mode when uncertainty is above a first threshold. 
Vicenti teaches a controller that executes re-localization once the robot pose confidence level (inversely proportional to the uncertainty value), falls beneath the predetermined confidence limit (Fig 2 and at least in col 10 line 44-63, col 16, line 64-66, and col 20 lines 62-6). “The controller calculates a robot pose confidence level. The confidence level can be computed based on estimated drift and error that may have accumulated during motion of the robot…. Upon detecting a robot pose confidence level that falls beneath the predetermined confidence limit, the controller can execute the RE-LOCALIZATION behavior to re-localize the robot”. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken modified Mukherjee’s teachings to incorporate Vicenti’s teachings of re-localizing once the robot pose confidence level (inversely proportional to the uncertainty value), falls beneath the predetermined confidence limit. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.”
Regarding claim 29, modified Mukherjee teaches the method as disclosed in claim 28. It also discloses using particle map as part of the robot localization (Mukherjee, Fig. 9 and section V, subsection C) and having a robot controller (Schnittman, paragraph 0006). It also discloses using odometry and IMU data during localization (Mukherjee, section IV, subsection B). Furthermore, it discloses using WiFi signal strength for robot localization (Biswas, section III).
 However, it is silent on having the method of claim 28, wherein the particle map includes a feature map storing identified landmark features that are at a level of the robot or of the base surface and are constructed using odometry or inertial motion sensor data and adjacency sensor data without using imaging data or distance-ranging data and wherein the controller is configured to use the indication of wireless signal strength to determine a subset of identified landmark features in the feature map for use in localizing the robot and wherein the controller is configured to use the indication of wireless signal strength to determine a subset of identified landmark features in the feature map for use in localizing the robot.
Vicenti in the same field of endeavor, teaches building a map of the environment including identified landmarks using sensors onboard a robot (odometer, cliff sensors, bump sensors etc.) and performing template matching to find physical landmarks as part of robot localization and mapping (Abstract and at least in col 4 lines 24-40,  col 10 lines 10-14 and col 12 lines 30-37, wherein “For example, after mapping a portion of the environment using the mapping module 198b the controller 190 can perform a template matching algorithm on the occupancy grid to find physical landmarks and generate the unique signatures indicative of those land marks”). Furthermore, while Schnittman teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071), Vicenti teaches implementing re-localization to reduce the uncertainty when pose uncertainty of the robot increases above the pre-determined threshold (Col 16, lines 64-67).
Biswas further teaches the use of indication of wireless signal strength to determine its location estimate while localizing the robot (At least in page 4379, col 2, section I and page 4380, section III, first paragraph, wherein a navigation algorithm that utilizes the location and uncertainty estimates of the WiFi localization algorithm (that uses WiFi signal strength) to robustly navigate a robot autonomously in an indoor environment). Vicenti also teaches that the robot compares the re-localization path data to the feature list of recorded landmarks and re-localize the robot (Col 18 lines 5-12)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of modified Mukherjee and incorporate Vicenti’s teachings of mapping and storing the robot’s environment and identifying landmarks and Biswas’ teachings of localization using WiFi signal strength data. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.” Moreover, Biswas’s teachings would result in a robot that is able to localize itself accurately, avoid static and dynamic obstacles, and navigate to any arbitrary location on the map from any other arbitrary location (Biswas, page 4379, col 2, section I).
Regarding claim 30, modified Mukherjee has all of the elements of the method as disclosed in claim 28. It also discloses using particle map as part of the robot localization (Mukherjee, Fig. 9 and section V, subsection C) and having a robot controller (Schnittman, paragraph 0006). It also discloses using odometry and IMU data during localization (Mukherjee, section IV, subsection B). Furthermore, it discloses using WiFi signal strength for robot localization (Biswas, section III).
However, it is silent on having the method of claim 28, wherein the particle map includes a feature map storing identified landmark features that are at a level of the robot or of the base surface and are constructed using odometry or inertial motion sensor data and adjacency sensor data without using imaging data or distance-ranging data and wherein the controller is configured to use the indication of wireless signal strength to seed the particle filter for use in localizing the robot.
 Vicenti in the same field of endeavor, teaches building a map of the environment including identified landmarks using sensors onboard a robot (odometer, cliff sensors, bump sensors etc.) and performing template matching to find physical landmarks as part of robot localization and mapping (Abstract, Fig. 4A-C and at least in col 4 lines 24-40,  col 10 lines 10-14 and col 12 lines 30-37, wherein “For example, after mapping a portion of the environment using the mapping module 198b the controller 190 can perform a template matching algorithm on the occupancy grid to find physical landmarks and generate the unique signatures indicative of those land marks”). Furthermore, while Schnittman teaches that as the robot continues to move, the robot’s position uncertainty increases (Paragraph 0071), Vicenti teaches implementing re-localization to reduce the uncertainty when pose uncertainty of the robot increases above the pre-determined threshold (Col 16, lines 64-67). 
Biswas further teaches the use of indication of wireless signal strength to seed the particle filter for use in localizing the robot during the four phases of computing new particles i.e. predict using odometry, update using WiFi signal strength data, constrain and resample (At least in page 4379, col 1, section I). “Our WiFi localization algorithm uses odometry data and a particle filter to represent the location belief, and proceeds in four phases to compute the new particles…”. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of modified Mukherjee and incorporate Vicenti’s teachings of mapping and storing the robot’s environment and identifying landmarks and Biswas’ teachings of seeding particle filter using WiFi signal strength data. Doing so would reduce the uncertainty of the robot (Col 16, lines 64-67) and decreases the cost of the robotic system and increases the overall manufacturability (Col 3, lines 22-47). “The features of the robotic system above can include one or more advantages. Using sensors already conventionally present on mobile robots, such as encoders, bumper sensors, gyroscopes, and accelerometers, decreases the cost of the robotic system and increases the overall manufacturability.” Moreover, Biswas’s teachings would result in a robot that is able to localize itself accurately, avoid static and dynamic obstacles, and navigate to any arbitrary location on the map from any other arbitrary location (Biswas, page 4379, col 2, section I).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (IEEE 2009, I"A cost effective probabilistic approach to localization and mapping"), hereinafter Mukherjee, Schnittman (US 20140129027 A1) hereinafter Schnittman, and  Vicenti (US 9630319 B2), hereinafter Vicenti, in view of Fong (US 20160144505 A1), hereinafter Fong.
Regarding claim 7, modified Mukherjee has all of the elements of the mobile robot as disclosed in claim 2. It discloses that the controller is configured to, in a first localization mode: localize the robot based on a robot location and pose hypothesis associated with the at least one selected particle (Schnittman, Fig. 7 and at least in paragraphs 0019, 0077 and 0085). It also teaches a controller issuing drive command to a drive system that can maneuver the robot across the floor surface (Schnittman, Paragraph 0044).
  However, it is silent regarding the mobile cleaning robot of claim 2, wherein the controller is further configured to transition from the first localization mode to a cleaning mission mode.
Fong teaches the robot resumes the cleaning mission after re-localization is complete (See figure on first page and at least in paragraph 0072, 0077, 0088 and 0095, wherein it states "Readily identifying landmarks in one or more directions around the robot 10 assists with quickly re-localizing to resume a cleaning mission and continue to build a map of the environment following a kidnapping event in which the robot 10 is moved or lost").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of modified Mukherjee to incorporate Fong’s teaching of resuming a cleaning mission after re-localization.
Allowable Subject Matter
 Claims 6 and 10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wise (US 20170276501 A1) teaches a method for robot localization a comprising WiFi signal receiver that uses WiFi signal strength for executing particle filter and Gaussian distribution of odometry data as well as sampling new particles selected from a substantially Gaussian distribution (Claim 50, and at least in paragraphs 0012, 0022 and 0037).
Fong (WO 2014055278 A1) teaches tracking particle hypotheses and retrieving landmark identifier for a newly defined landmark during the SLAM process (Paragraph 0053).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Jacob can be reached on (571)270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR KC/               Examiner, Art Unit 4164      

/ADAM R MOTT/             Supervisory Patent Examiner, Art Unit 3664